The State of TexasAppellee




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 28, 2014

                                      No. 04-12-00854-CR

                                      Romeo HINOJOSA,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 111th Judicial District Court, Webb County, Texas
                             Trial Court No. 2011-CRM-635-D2
                        Honorable Monica Z. Notzon, Judge Presiding


                                         ORDER

       On March 24, 2014, Appellant Romeo Hinojosa filed a motion for rehearing and a
motion for en banc reconsideration. See TEX. R. APP. P. 49.1, 49.7. The court requests the State
of Texas file a response to the motions. See id. R. 49.2. If the State chooses to file a response,
any such response must be filed not later than April 28, 2014.


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of March, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court